Citation Nr: 0800164	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action in which the RO, inter 
alia, assigned an increased rating, from noncompensable to 10 
percent, for DJD of the right shoulder.  The veteran filed a 
Notice of Disagreement (NOD) in March 2005, and the RO issued 
a Statement of the Case (SOC) in July 2005.  A timely 
Substantive Appeal was filed in September 2005.  

In July 2006, rhe veteran testified during a the RO ; a 
transcript of this hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claims on appeal has not been accomplished.  

Initially, the Board notes that, the current appeal stems 
from the veteran's claim for an increased rating for DJD of 
the right shoulder, which was filed in September 2004.  
Although the record includes letters dated October 2004 and 
January 2005 that address the VCAA with respect to VA's 
duties to notify and assist the veteran in his claim for an 
increased rating  rating increase, as imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom, and the July 2005 SOC 
addresses the rating criteria for all higher ratings for a 
right shoulder disability, there is no correspondence that 
satisfies the requirements of Dingess/Hartmann with respect 
to information regarding the effective date that may be 
assigned.  Therefore, action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007).

The record also reveals that specific VA records are 
outstanding.  In correspondence dated April 2007, the veteran 
reported that he was scheduled to undergo surgery for his 
right shoulder disability at the VA Medical Center (VAMC) in 
Manhattan, New York, on May 24, 2007.  However, the most 
current VA medical records pertaining to treatment of his 
right shoulder associated with the claims file are dated in 
March 2007.  Hence, the RO should obtain and associate with 
the claims file all outstanding medical records of the 
veteran's treatment and/or evaluation for his right shoulder 
since March 2007, to particularly include the records of his 
surgery in May 2007 at the Manhattan VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board also points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records must continue 
until either the records are received, or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).

As the need for surgical treatment indicates that the 
veteran's right shoulder disability has worsened since the 
most recent VA examination of record addressing this 
condition in October 2006, the Board finds that the current 
record does not provide a sufficient basis for adjudication 
of the claim, and that a new VA orthopedic examination, with 
more contemporaneous medical findings, is needed.  See 38 
U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for a scheduled examination, without good cause, 
shall result in denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Manhattan VAMC copies of all outstanding  
VA records of the veteran's evaluation 
and/or treatment of the right shoulder 
from March 2007, to particularly include 
records pertaining to right shoulder 
surgery at the in May 2007.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should furnish the veteran 
and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
with respect to increased rating claims.  
The letter should include information 
pertaining to assignment of disability 
ratings, as well as information 
regarding the effective date that may be 
assigned, pursuant to Dingess/Hartman.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-
year period).  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo orthopedic 
examination of his right shoulder, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies (including X-rays) 
should be accomplished (with all 
findings made available to the examining 
physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's right 
shoulder.  If pain on motion is 
observed, 
he should indicate the point at which 
pain begins.  The physician should also 
indicate whether, and to what extent, 
the veteran experiences likely 
functional loss of the right shoulder 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion of the right shoulder.

In light of the foregoing, the examiner 
should indicate (a) whether motion of 
the right arm is possible to the 
shoulder level, or to midway between the 
side and shoulder level, or is limited 
to 25 degrees from the side; and (b) 
whether there is ankylosis of the right 
scapulohumeral articulation, and if so, 
whether the ankylosis is favorable, 
intermediate between favorable and 
unfavorable, or unfavorable.  

The examination should also clarify 
whether the right shoulder disability 
impairs the veteran's major or minor 
upper extremity.  (The Board notes that 
the veteran reported being right-handed 
on service entrance examination in 
August 1985.  However, on VA examination 
in October 1989, he reported that he was 
left-handed.)  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to him by the pertinent VA medical 
facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails, without 
good cause, to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

7.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all current 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

